       Case 1:21-cv-00776-KWR-CG Document 3 Filed 08/19/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

MARK CHRISTOPHER ARNOLD,

              Plaintiff,

v.                                                               No. CV 21-776 KWR/CG

FEDERAL BUREAU OF INVESTIGATION,

              Defendant.

                            ORDER TO CURE DEFICIENCIES

       This matter comes before the Court on Mr. Arnold’s Civil Complaint, (Doc. 1). He

seeks damages based on, inter alia, treason and fraud. The filing is deficient because

Mr. Arnold failed to prepay the $402 filing fee, or alternatively, file a motion to proceed in

forma pauperis along with a six-month account statement. See 28 U.S.C. § 1915(a)(2).

Mr. Arnold must cure this deficiency by no later than September 20, 2021. By the same

deadline, Mr. Arnold must also update his address to include his inmate number. All

filings must include the case number (21-cv-0776 KWR-CG). The failure to timely

comply with both directives in this Order will result in dismissal of this case without

further notice.

       IT IS THEREFORE ORDERED that by no later than September 20, 2021, Mr.

Arnold must pay the $402 filing fee, or alternatively, file a motion to proceed in forma

pauperis along with an inmate account statement reflecting transactions between

February 18, 2021, and August 18, 2021.

       IT IS FURTHER ORDERED that by no later than September 20, 2021, Mr.

Arnold shall update his address to include his inmate number.

       IT IS FURTHER ORDERED that the Clerk’s Office shall mail Mr. Arnold a blank
      Case 1:21-cv-00776-KWR-CG Document 3 Filed 08/19/21 Page 2 of 2




in forma pauperis motion.

      IT IS SO ORDERED.



                            ____________________________________
                            THE HONORABLE CARMEN E. GARZA
                            CHIEF UNITED STATES MAGISTRATE JUDGE




                                     2
